IN THE SUPREME COURT OF PENNSYLVANIA




OFFICE OF DISCIPLINARY COUNSEL, :            No. 2454 Disciplinary Docket No. 3
                Petitioner      :
                                :            No. 21 DB 2021
           v.                   :
                                :            Attorney Registration No. 69914
STEPHANIE ASHLEY HAND           :
                Respondent      :            (Out of State)


                                       ORDER


PER CURIAM


      AND NOW, this 10th day of March, 2021, upon consideration of the Verified

Statement of Resignation, Stephanie Ashley Hand is disbarred on consent from the Bar

of this Commonwealth. See Pa.R.D.E. 215. Respondent shall comply with all of the

provisions of Pa.R.D.E. 217 and pay costs to the Disciplinary Board pursuant to Pa.R.D.E.

208(g).